October 27, 2006


Mr. Marc J. Wojciechowski
Wojciechowski & Associates, P.C.
17447 Kuykendahl Road, Suite 200
Spring, TX 77379
Mr. William J. Tinning
Law Office of William J. Tinning
1013 Bluff Drive
Portland, TX 78374

RE:   Case Number:  05-0630
      Court of Appeals Number:  13-02-00450-CV
      Trial Court Number:  99-1798-H

Style:      WESTERN STEEL COMPANY, INC.
      v.
      HANK ALTENBURG

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals' judgment and  remands  the  case  to  that  court  and
delivered the enclosed  per  curiam  opinion  and  judgment  in  the  above-
referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Patsy Perez|
|   |               |
|   |Ms. Cathy      |
|   |Wilborn        |